IN THE
                        TENTH COURT OF APPEALS

                               No. 10-14-00325-CV

RR PRINCE RANCH SWD LTD.,
                                                         Appellant
v.

WILLIAM O. WILEY, SHIRLEY WILEY
AND WILLIAM O. WILEY D/B/A WEN-BE,
                                                         Appellees


                         From the 369th District Court
                             Leon County, Texas
                          Trial Court No. NOT-14-12


                                     ORDER


      RR Prince Ranch SWD Limited’s Motion for Reconsideration En Banc is denied.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed August 13, 2015